IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 35 MAL 2016
                                          :
                  Respondent              : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
            v.                            :
                                          :
                                          :
STEPHEN CHACA AYRES,                      :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.